Motion Granted; Dismissed and Memorandum Opinion filed January 29,
2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-10-00771-CR
                             NO. 14-10-00772-CR

                     THE STATE OF TEXAS, Appellant
                                       V.

                       MARK STEVEN BELL, Appellee

                   On Appeal from the 228th District Court
                            Harris County, Texas
                 Trial Court Cause Nos. 1238939 and 1238940

                 MEMORANDUM                     OPINION


      The State of Texas, appellant in the above-entitled and numbered cases,
appealed the Harris County District Court's August 3, 2010 order granting appellee
Mark Bell's motions to suppress in Cause Nos. 1238939 and 1238940. This Court
issued its opinion on August 16, 2011. On May 23, 2012, the Texas Court of
Criminal Appeals vacated the judgment and remanded the case for reconsideration.
      The parties now have agreed to dismiss these appeals. Therefore, pursuant to
the parties’ agreement, this Court hereby DISMISSES these appeals. See Tex. R.
App. P. 42.2, 43.2(f).

                                  PER CURIAM


Panel consists of Justices Brown, Christopher, and Busby.
Do Not Publish - TEX. R. APP. P. 47.2(b)




                                        2